Title: To George Washington from William Heath, 3 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands Jany 3. 1782
                  
                  I will thank you for a copy of the instructions given to major-general  McDougdale when you assigned him to the command of Westpoint, if any of a particular nature were given—and for information, of any powers more than usual in similar cases have been delegated to him.  I am sorry to trouble your Excellency with this request, but am constrained to do it, and beg your answer as may be convenient.  I have the honor to be With the highest respect, Your Excellency’s Most obedient Servant,
                  
                     W. Heath
                     
                  
               